The Recorder then recapitulated sonie of the prominent facts of the case to the prisoner; and after observing that his character was so bad, and his disposition so wicked, that the safety of mankind required a more rigorous confinement than he had been hitherto subject to, proceeded to pass sentence upon him, which was, that he should be confined in the State’s Prison in the southern district of New York, in solitary confinement for the term of three years. This sentence was passed upon the prisoner in the usual manner of those first convicted, without saying “ after the expiration of the term you are already sentenced.”1 Query—is the sentence good 1